DETAILED ACTION
Status of the Claims
	Claims 1-15 and 17-27 are pending in the instant application. Claims 14 & 22 have been withdrawn based on species election discussed in the Non-Final dated 05/22/2019 and the Final dated 12/30/2019. Applicants amendment filed 09/13/2021 amended claim 11 to the sole independent claim (claim 17 having been amended to depend from claim 11, and claim 21 having been amended to depend from claim 17). Claims 1-13, 15, 17-21 and 23-27 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 09/13/2021 has been entered.
 
Priority
	The U.S. effective filing date for instant claim 11 is 11-MAY-2016 the filing date of PCT/US2016/031890. The examiner acknowledges Applicants claim of priority to various other prior filed documents (see Appendix A), but finds no support for the limitation “wherein the nanoparticles have at least one of the following characteristics required for penetration of tissue: […] (iv) non-aggregating after incubation in artificial cerebrospinal fluid (aCSF) at 37 °C for up to 24 hours.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-13 , 15, 17-21 and 23-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Scope of the Claimed Invention:
	Applicant claims a method for delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent, wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated, wherein the nanoparticles have at least one of the following characteristics required for penetration of tissue: (i) an average diameter of less than about 100 nm when observed by transmission emission microscopy (TEM), (ii) a hydrodynamic diameter less than about 200 nm when measured by dynamic light scattering (DLS), (iii) a neutral or negative surface charge, and (iv) non-aggregating after incubation in artificial cerebrospinal fluid (aCSF) at 37 °C for up to 24 hours (instant claim 11).
	The limitation “wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated” is considered new matter as the as-filed Application does not provide support for converting the polymeric shell to adhesive groups “in an amount sufficient to retain the nanoparticles within the region of tissue to be treated.”
Disclosure of the Instant Application:
	The as filed Application discloses that: “NPs with bioadhesive coronas are not limited to hyperbranched polyglycerols and their associated aldehydes, but may include other biodegradable polymers and molecules such as peptides formed of amino acids and, oligonucleotides formed of nucleic acids, polysaccharides and fatty acids. These polymers or small molecules, when converted to an aldehyde-terminated form, are adhesive.” (p. 33, item 2). And further that: “Alternatively, the hydroxyl groups can be converted to reactive functional group that can react with a 
	The as-filed application further discloses that: “The experiments below also show that despite the varying amounts of uptake, all three tested particle types presenting surface modification (PLA-PEG, PLA-HPG and PLA-HPG-CHO NPs) displayed preferential uptake by tumor cells compared to other cell types after 24 h. The HPG surface modification was more efficient at decreasing microglia and neuron uptake compared to PEG, allowing for the highest specificity towards tumor cells, although the total uptake for both formulations (PLA-PEG and PLA-HPG NPs) was low. Substantial uptake by activated microglia and reactive astrocytes at the tumor periphery was observed, and the extent of uptake of all NPs types was substantially increased 24 h after introduction in the interstitial space, especially for tumor cells. Once again, the fraction associated with NPs depended on their surface properties.
	Overall, normalization of total uptake for all particle types and conditions (healthy brain vs tumor-bearing brain, 4 h vs 24 h) showed that compared to PLA NPs, PLA-HPG-CHO displayed the highest internalization in all conditions, while PLA-PEG and PLA-HPG NPs presented the lowest uptake level. The higher 
	Thus, depending on the target cell ( e.g., tumor or healthy) and/or cell type (e.g., astrocytes, microglia and/or neurons) the surface chemistry of the particles can be taken into consideration in alternative or in addition to the selection of cell-specific or -selective targeting moieties, when preparing the particle formulation for a particular method of treatment.” (p. 59, line 32 through p. 60, line 21).
Discussion:
	The as-filed application does not provide proper written description support for converting the polymeric shell to adhesive groups “in an amount sufficient to retain the nanoparticles within the region of tissue to be treated.” Applicants Remarks filed 09/13/2021 do not point to support for the added claim limitations. The examiner finds no support for converting the polymeric shell to adhesive groups “in an amount sufficient to retain the nanoparticles within the region of tissue to be treated.” And the claims are therefore properly rejected under 112(a) for lack of written description based on introduction of new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-10 and 24-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 recites the limitation "the tumor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 5-10 and 25-27 are rejected as being indefinite because each of these claims requires a targeting moiety or sheddable PEG, however the parent claim 11 recites “wherein the surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes in an amount effective to retain the nanoparticles within the region of tissue to be treated” (in lines, 8-11), the requirement for targeting moieties and the requirement for sheddable PEG suggests that the hyperbranched polymeric shell have not been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes because each of these groups is known in the art as linking groups in forming polymer conjugates, for example, attaching PEG to the PLA-HPG through acetyl 

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Instant claim 17 recites “the nanoparticles have an average diameter of between about 25 nm and 250 nm” in lines 6-7, where the parent claim 11 recites “(i) an average diameter less than about 100 nm when observed by transmission electron microscopy (TEM)” in lines 15-16. While this is one possible embodiment, .
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-5, 10-13, 15, 17-21, 23 and 24 rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (WO 2013/166487 A1; published 07-NOV-2013) in view of Deng et al. (“The effect of hyperbranched polyglycerol coatings on drug delivery using degradable polymer nanoparticles,” ELSEVIER, Biomaterials, Vol. 35, pp. 6595-6602; available online 09-MAY-2014); Nagasaki et al. (“The Reactive Polymeric Micelle Based on An Aldehyde-Ended Poly(ethylene glycol/Poly(lactide) Block Copolymer,” 1998, American Chemical Society, Macromolecules, Vol. 31, No. 5, pp. 1473-1479); Artzi et al. (“Aldehyde-Amine Chemistry Enables Modulated Biosealants with Tissue-Specific Adhesion, 2009, WILEY-InterScience; Advanced Materials, Vol. 21, pp. 3399-3403) and Andreev et al. (“pH-sensitive membrane peptides (pHLIPs) as a novel class of delivery agents,” 2010, Informa UK, Ltd.; Molecular Membrane Biology, Vol. 2, No. 7, pp. 341-352).
Applicant Claims
	Applicant claims a method for delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent, wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated, wherein the nanoparticles have at least one of the following characteristics required for penetration of tissue: (i) an average diameter of less than about 100 nm when observed by transmission emission microscopy (TEM), (ii) a hydrodynamic diameter less than about 200 nm when measured by dynamic light scattering (DLS), (iii) a neutral or negative surface charge, and (iv) non-aggregating after incubation in artificial cerebrospinal fluid (aCSF) at 37 °C for up to 24 hours (instant claim 11).
the method of claim 11 for delivering a therapeutic, prophylactic or diagnostic agent to a tumor of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tumor to be treated a formulation comprising the tissue adhesive nanoparticles loaded with a therapeutic agent, prophylactic or diagnostic agent for treating or diagnosing a tumor, the nanoparticles having an average diameter between about 25 nm and 250 nm (instant claim 17).
	The method of claim 17 of treating a tumor, wherein the formulation is administered in an effective amount to reduce tumor size or burden (instant claim 21).
	Applicants have elected the following species in the reply filed 12/17/2018: (a) a species of a therapeutic, prophylactic or diagnostic agent is a small chemotherapeutic agent, specifically paclitaxel; and (b) a species of targeting moiety is pH low insertion peptide (pHLIP).
Claim interpretation:
	The instant specification discloses that “Convection-enhanced delivery (CED), in which agents are infused into the brain through a catheter under a positive pressure gradient […]” (p. 2, lines 14-15; [0006], as published), which is what the claimed “convection enhanced delivery” is being interpreted as. Instant claims 25-27 each require sheddable PEG attached to the surface of the polymeric shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines oximes, and o-substituted oximes”. The instant specification discloses that: “HPG-coated particles can be modified by covalently attaching PEG to the surface. This can be achieved by converting the vicinyl diol groups to aldehydes and then reacting the aldehydes with functional groups on PEG, such as aliphatic amines, aromatic amines, hydrazines and thiols. The linker has end groups such as aliphatic amines, aromatic amines, hydrazines, thiols and O-substituted oxyamines. The bond inserted in the linker can be disulfide, orthoester and peptides sensitive to proteases.” (p. 44, item 4). Accordingly, the claims are being read as including, as linker groups, groups selected from the group consisting of aldehydes, amines oximes, and o-substituted oximes. 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases (see whole document). ZHOU teaches that “Brain-penetrating polymeric nanoparticles can be loaded with drugs and are optimized for intracranial convection-enhance delivery (CED) have been developed. In the preferred embodiment, these are loaded with FDA-approved compounds, identified through library screening to target brain cancer stem cells (BSCSs). The particles are formed 1. BCSC resistance to conventional chemotherapeutics is a major challenge in GBM. […] Brain-penetrating, DI-loaded PLGA nanoparticles inhibit tumor growth in an animal model that closely reflects many aspects of human GBM.” (p. 13, line 31 to p. 14, line 6)(instant claims 11, 17 and 21, “administering into the blood stream or a tissue adjacent to a region to be treated”; instant claim 2, “administered intrathecally”; instant claim 3, “administered to the brain or central nervous system”; instant claims 18, “administered to the brain by convection enhanced delivery”; instant claim 21, “convection enhanced delivery”; instant claims 19 & 20, “wherein the subject has brain tumors/cancer”; instant claim 24, “the tumor is a brain tumor.”). The examiner notes for the record that CED includes insertion of a catheter into the brain of a subject through which agents are infused into the brain under a positive pressure gradient (instant Specification, p. 2, lines 14-15). ZHOU teaches that “As used 
	ZHOU teaches the term “targeting moiety” refers to a moiety that localizes to or away from a specific locale, for example a protein, a nucleic acid, carbohydrate or a small molecule (para. bridging pp. 6-7). ZHOU teaches that an advantage of their methods includes “the versatile surface modification approach described in this study enables rapid, modular attachment of biotinylated agents, thereby allowing for efficient labeling of nanoparticles with a host of cell-targeting and -penetrating agents.” [emphasis added] (p. 13, lines 24-27) (instant claim 5).
	ZHOU teaches that the term “therapeutically effective amount” refers to an amount of the therapeutic agent that, when incorporated into and/or onto particles produces some desired effect, for example, with disorders of the brain reducing tumor size (p. 8, lines 11-27) (instant claim 21).
	ZHOU teaches the polymeric nanocarriers include, but are not limited to poly(lactic acid) (PLA), poly(lactic-co-glycolic acid) (PLGA), poly(lactic acid)-polyethyleneglycol (PLA-PEG block copolymers, among others (p. 9, lines 19-25)(instant claims 4, ). ZHOU teaches the therapeutic and diagnostic agents include paclitaxel (p. 10, lines 8-11 and 16) (instant claims 13, 15, 17 & 21; elected species of therapeutic agent).

	
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach (1) the polymer is a hyperbranched polymer such as poly(lactic acid) hyperbranched polyglycerol copolymer (PLA-HPG); or (2) “wherein the surface hydroxyl groups of the hyperbranched polyglycerol polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and O-substituted oximes”, or (3) the targeting moiety is pH low insertion peptide (pHLIP). Deng et al. is relied on for teaching (1), Nagasaki et al is relied on for teaching (2) and Andreev et al. is relied on for teaching (3).
	Deng et al. teaches that “A key attribute for nanoparticles (NPs) that are used in medicine is the ability to avoid rapid uptake by phagocytic cells in the liver and other tissues. Poly(ethylene glycol) (PEG) coatings has been the gold standard in this regard for several decades. Here, we examined hyperbranched polyglycerols (HPG) as an alternate coating on NPs. […] we synthesized a copolymer of PLA-HPG by a one-step esterification. NPs were produced from a single emulsion using in vitro cytotoxicity, the PLA-HPG NPs showed significantly longer blood circulation and significantly less liver accumulation than PLA-PEG. CPT-loaded PLA-HPG NPs showed higher stability in suspension and better therapeutic effectiveness against tumors in vivo than CPT-loaded PLA-PEG NPs. Our results suggest that HPG is superior to PEG as a surface coating for NPs in drug delivery.” [emphasis added] (abstract).
	Regarding instant claim 1, Deng et al. teaches that the size of the loaded nanoparticles is greater than the size of the unloaded nanoparticles:

    PNG
    media_image1.png
    223
    654
    media_image1.png
    Greyscale

(p. 6598, Figure 1, item e). The size of the loaded PLA-HPG/CPT (loaded with camptothecin) are 158 ±8.8 which is increased from 102 ±3.1 for the unloaded nanoparticles (instant claim 1, “an average diameter of 120 to 200 nm”; instant claim 
	Regarding instant claims 23, Deng et al. teaches that “we synthesized a copolymer of PLA-HPG by a one-step esterification” (Abstract, lines 6-7). Accordingly, in the PLA-HPG would have included an ester bond between the HPG shell material and the PLA core material.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes: “The conversion of acetyl end groups to aldehydes was carried out by an acid treatment using 0.1 mol L-1 hydrochloric acid.” And that “This functionalized micelle, in particular the one carrying terminal aldehyde groups  is expected to have a wide utility not only in biomedical applications (e.g. drug delivery, diagnosis, and surface modification through coupling of bioactive substances), but also for the construction of the supramolecular architecture.” (see whole document particularly the abstract).
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties (see whole document), and particularly that “Here, we demonstrate that PEG:dextran adhesion is tissue-specific, and can be readily adjusted through manipulation of material aldehyde content. Because adhesion is mediated through material crosslinking to local tissue amines, judicious modification of formulation aldehyde content is a logical approach to ensure sufficient adhesion as local inflammation and general tissue toxicity are also related to material aldehyde density. These concepts define a therapeutic window for optimal tissue–sealant interactions, bounded below by the need for adequate adhesion strength and above by the condition of biocompatibility.” (p. 33, col. 2, 3rd paragraph, lines 1-6)(instant claim 11: “adhesive groups selected from the group consisting of aldehydes […], in an amount sufficient to retain the nanoparticles within a region of a tissue to be treated”).
	The examiner notes that Artzi et al. is not expressly directed at nanoparticle drug delivery, however, they include Reference No. 3 (Vauthier et al. “Poly(alkylcyanoacrylates) as biodegradable materials for biomedical Applications,” 2003, ELSEVIER, Advanced Drug Delivery Reviews, Vol. 55, pp. 519-548, attached) that does includes nanoparticles for drug delivery (see, e.g., p. 526, §3.2; and p. 540, §3.5.2.2, “Bioadhesive nanoparticles”). Additionally, Artzi et al. specifically mentions in a later paper that “sustained and localized drug delivery” as an applicable art area (Edelman et al. “Aldehyde-Amine Chemistry Enables Tissue Adhesive Materials to Respond to Physiologic Variation and Pathologic 
	Andreev et al. teaches “a novel class of delivery vehicles based on pH-sensitive, moderately polar membrane peptides, which we call pH (Low) Insertion Peptides (pHLIPs), that target cells located in the acidic environment found in many diseased tissues, including tumors. Acidity targeting by pHLIPs is achieved as a result of helix formation and transmembrane insertion. In contrast to the earlier technologies based on cell-penetrating peptides, pHLIPs act as monomeric membrane-inserting peptides that translocate one terminus across a membrane into the cytoplasm, while the other terminus remains in the extracellular space, locating the peptide in the membrane lipid bilayer. Therefore pHLIP has a dual delivery capability: it can tether cargo molecules or nanoparticles to the surfaces of cells in diseased tissues and/or it can move a cell-impermeable cargo molecule across the membrane into the cytoplasm. The source of energy for moving polar molecules attached to pHLIP through the hydrophobic layer of a membrane bilayer is the membrane-associated folding of the polypeptide. A drop in pH leads to the protonation of negatively charged residues (Asp or Glu), which enhances peptide hydrophobicity, increasing the affinity of the peptide for the lipid bilayer and triggering peptide folding and subsequent membrane insertion. The process is accompanied by the release of energy that can be utilized to move cell-impermeable 
	Andreev et al. teaches the pHLIP is applicable to formulations including “Various polymer molecules are traditionally employed as drug delivery systems. Formulations using dendrimers, hyper-branched synthetic macromolecules with controllable sizes and shapes, for drug delivery may have advantages over traditional polymeric systems.” [citations omitted] (p. 324, col. 1, first paragraph).
	Andreev et al. teaches that the specific mechanism of pHLIP including states I-III, where states I and II are soluble, and state III  includes insertion across a cell membrane of an  α-helix at low-pH (p. 345, col. 1, second paragraph). Andreev et al. teaches that “The pH-dependent interaction of pHLIP with membranes allows selectivity in the targeting of acidic disease tissue. As […] acidity and hypoxia are  considered as universal cancer biomarkers, and pHLIP is used as an acidity-targeting probe” (p. 345, col. 2, first full paragraph). 
	Andreev et al. teaches that “Our recent data indicate that pHLIP can deliver and tether various nanoparticles to the surface of cancer cells.” (p. 348, col. 1, lines 20-23).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles, as suggested by ZHOU, and further to utilize PLA-HPG nanoparticles as a superior alternative to PLA-PEG nanoparticles, as suggested by Deng et al., and further to convert the surface groups to aldehydes for drug delivery, diagnosis, and surface modification through coupling of bioactive substances, as suggested by Nagasaki et al., the surface density of the aldehydes being optimized within a therapeutic range (adequate adhesion strength and above by the condition of biocompatibility), as suggested by Artzi et al.; and further to utilize a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, as taught by Andreev et al. in order to produce the best possible treatment of a cancer tissue such as brain cancer.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Deng et al. teaches PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Deng et al.; Nagasaki et al.; Artzi et al. and Andreev et al.  as applied to claims 1-5, 10-13, 15, 17-21, 23 and 24 above, and further in view of Fishman et al. (C.N. Wilson and S.J. Mustafa (eds.), (2009) Adenosine Receptors in Health and Disease, Handbook of Experimental Pharmacology 193: pp. 1-24 and 399-441).
	The examiner notes that, in the instant rejection, claims 6-9 are rejected as reading on pHLIP and adenosine targeting moieties.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Deng et al. teaches HPG as a superior coating to PEG on PLA nanoparticles, as discussed above and incorporated herein by reference.

	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach the targeting moiety is an adenosine agonist such as adenosine.
	Fishman et al. teaches that: “Adenosine acts as a cytoprotective modulator in response to stress to an organ or tissue. Although short-lived in the circulation, it can activate four subtypes of G protein-coupled adenosine receptors (ARs): A1, A2A, A2B, and A3.” (see whole document, particularly p. 1, lines 1-3). Fishman et al. further teaches that “The A1, A2A, A2B, and A3 G-protein-coupled cell surface adenosine receptors (ARs) are found to be upregulated in various tumor cells. Activation of the receptors by specific ligands, agonists or antagonists, modulates tumor growth via a range of signaling pathways. The A1AR was found to play a role in preventing the 
	Fishman et al. teaches that “It has recently been reported that the deletion of functional ARs, specifically A1AR, results in an increase in brain tumor growth, specifically glioblastoma tumor growth (Synowitz et al. 2006). This implies that adenosine acting via A1AR impairs glioblastoma growth. In the context of glioblastoma, A1ARs are prominently expressed by the tumor cells and those microglial cells associated with the glioblastoma tumor cells.” (p. 403, lines 13-18).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles using PLA-HPG nanoparticles as a superior alternative to PLA-PEG nanoparticles including a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, discussed above, and further to include an adenosine agonist such as adenosine, as suggested by Fishman et al., for the targeting and inhibition of glioblastoma.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Deng et al.; Nagasaki et al.; Artzi et al. and Andreev et al.  as applied to claims 1-5, 10-13, 15, 17-21, 23 and 24 above, and further in view of Romberg et al. (“Sheddable Coatings for Long-Circulating Nanoparticles,” 2007, SPRINGER; Pharmaceutical Research, Vol. 25, No. 1, pp. 55-71) and Liu et al. (“pH-Sensitive nano-systems for drug delivery in cancer therapy,” 2014, ELSEVIER; Biotechnology Advances, Vol. 32, pp. 693-710).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Deng et al. teaches HPG as a superior coating to PEG on PLA nanoparticles, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference. Andreev et al. further teaches that “Any of these residues or both could be placed at the N- or C-terminus of the peptide for the purpose of cargo conjugation to pHLIP (NHS and maleimide click chemistry is developed very well and widely used for conjugation purposes).” (p. 349, col. 2, lines 1-4).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	Romberg et al. teaches long circulating nanoparticles with a sheddable PEG coating layer (see whole document). Romberg et al. teaches that “Nanoparticles, such as liposomes, polymeric micelles, lipoplexes and polyplexes have been extensively studied as targeted drug carrier systems over the past three decades. A wide variety of active agents can be incorporated into or complexed with these particles varying from low molecular weight drug molecules to macromolecules […]. An important requirement to the systemic intravenous use of this targeted nanomedicine approach is the ability of the nanoparticles to circulate in the bloodstream for a prolonged period of time. To achieve this, often poly(ethylene glycol) (PEG) is used as a coating material. It is generally assumed that PEG creates a so-called ‘steric stabilization’ effect: the PEG molecules form a protective hydrophilic layer on the surface of the nanoparticle that opposes interaction with blood components. As a result, the PEG coating reduces uptake by macrophages of the mononuclear phagocyte system (MPS) and provides relatively long plasma residence times (2). Until now, PEG is still the most widely used material for achieving steric stabilization. […] It has to be realized, however, that steric 
	Romberg et al. further teaches Shedding Approaches include shedding by cleavage of a linkage between the stabilizing polymer and its anchor such as low pH-induced shedding such as with a vinyl ether linkage where “Upon protonation of the vinyl ether β-carbon of this functional group, the double bond is cleaved 
	Liu et al. teaches pH-Sensitive nano-systems for drug delivery in cancer therapy (see whole document) including that “For effective delivery of anticancer drugs, pH-sensitive nanosystems are expected to store and stabilize the drug at physiological pH, rapidly release the drug when the pH trigger point is reached, and ensure that the intracellular drug concentration reaches the therapeutic dose. In order to achieve such goals, several pH-responsive drug release approaches/strategies have been investigated.” (p. 694, §2, first paragraph). And that one approach is to introduce ionizable chemical groups with different chemical structures at different pKa values with pH dependent changes such as swelling ratio or solubility, resulting in drug release (p. 694, §2, second paragraph). Liu et al. further teaches that: “Another approach is to use acid-labile chemical bonds either to covalently attach drug molecules directly onto the surfaces of existing nanocarriers, or to construct new nanocarriers. These acid-labile chemical bonds are stable at neutral pH but are degraded or hydrolyzed in acidic media. This unique property makes them promising candidates for the preparation of pH-sensitive DDSs. The acid-labile linkers most commonly used in previous studies are acetal, orthoester, hydrazone, imine, and cis-aconyl bonds. Their chemical structures and degradation products are illustrated in Table 1. The acetal linker is a group with two single-bonded oxygen atoms attached to the same carbon atom ([…]). In acidic conditions, the oxygen in the acetal group is protonated and activates the neighboring carbon, which facilitates the attack of water and finally results in the cleavage of the acetal linker to form an aldehyde and alcohol.” (p. 695, col. 1, second paragraph). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted nanoparticles using PLA-HPG nanoparticles as a superior alternative to PLA-PEG nanoparticles including a pH low insertion peptide (pHLIP) for the superior generalized cancer tissue targeting and cargo delivery, discussed above, and further to incorporate sheddable PEG-surface groups, as suggested by Romberg et al., in order to satisfy the requirements for nanoparticle drug delivery to tumors including (1) evading the RES and accumulating at the target site (EPR-effect) and subsequently to undergo de-PEGylation (i.e. PEG shedding) to promote: Extracellular/Intracellular Release; Cellular Interaction; Cytosolic Delivery and/or Anti-PEG Immune Response After Administration of PEGylated Carriers 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Deng et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive because the solely rely on overcoming the Deng et al. reference date (09-MAY-2014) (arguments, p. 11 last paragraph through p. 12 first paragraph). The claims have been amended to make claim 11 the sole independent claim which .  
	 Claims 1-5, 10-13, 15, 17-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (WO 2013/166487 A1; published 07-NOV-2013) in view of Bao et al. (“OX26 modified hyperbranched polyglyceryl-conjugated poly(lactic-co-glycolic acid) nanoparticles: synthesis, characterization and evaluation of its brain delivery ability,” 2012; SPRINGER; Journal of Materials Science: Materials in Medicine,  Vol. 23, No. 8 pp. 1891-1901); Gao et al. (“Synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate for protein delivery,” 2009; ELSEVIER; Journal of Controlled Release, Vol. 140, pp. 141-147); Nagasaki et al. (“The Reactive Polymeric Micelle Based on An Aldehyde-Ended Poly(ethylene glycol/Poly(lactide) Block Copolymer,” 1998, American Chemical Society, Macromolecules, Vol. 31, No. 5, pp. 1473-1479); Artzi et al. (“Aldehyde-Amine Chemistry Enables Modulated Biosealants with Tissue-Specific Adhesion, 2009, WILEY-InterScience; Advanced Materials, Vol. 21, pp. 3399-3403) and Andreev et al. (“pH-sensitive membrane peptides (pHLIPs) as a novel class of delivery agents,” 2010, Informa UK, Ltd.; Molecular Membrane Biology, Vol. 2, No. 7, pp. 341-352).
	The examiner notes that the instant grounds of rejection is in view of the later prior art date of the Deng et al. reference, where the instant application has priority dates before this reference, and thus claim amendments potentially could overcome the Deng et al. reference.
Applicant Claims
	Applicant claims a method for delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent, wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated, wherein the nanoparticles have at least one of the following characteristics required for penetration of tissue: (i) an average diameter of less than about 100 nm when observed by transmission emission microscopy (TEM), (ii) a hydrodynamic diameter less than about 200 nm when measured by dynamic light scattering (DLS), 
	Applicants claim the method of claim 11 for delivering a therapeutic, prophylactic or diagnostic agent to a tumor of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tumor to be treated a formulation comprising the tissue adhesive nanoparticles loaded with a therapeutic agent, prophylactic or diagnostic agent for treating or diagnosing a tumor, the nanoparticles having an average diameter between about 25 nm and 250 nm (instant claim 17).
	The method of claim 17 of treating a tumor, wherein the formulation is administered in an effective amount to reduce tumor size or burden (instant claim 21).
	Applicants have elected the following species in the reply filed 12/17/2018: (a) a species of a therapeutic, prophylactic or diagnostic agent is a small chemotherapeutic agent, specifically paclitaxel; and (b) a species of targeting moiety is pH low insertion peptide (pHLIP).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
 	ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases (see whole document). ZHOU teaches that “Brain-penetrating polymeric 2. BCSC resistance to conventional chemotherapeutics is a major challenge in GBM. […] Brain-penetrating, DI-loaded PLGA nanoparticles inhibit tumor growth in an animal model that closely reflects many aspects of human GBM.” (p. 13, line 31 to p. 14, line 6)(instant claims 11, 17 and 21, “administering into the blood stream or a tissue adjacent to a region to be treated”; instant claim 2, “administered intrathecally”; instant claim 3, “administered to the brain or central nervous system”; instant claims 18, “administered to the brain by convection enhanced delivery”; instant claim 21, “convection enhanced delivery”; instant claims 19 & 20, “wherein the subject has brain tumors/cancer”; instant claim 24, “the tumor is a brain tumor.”). The examiner 
	ZHOU teaches the term “targeting moiety” refers to a moiety that localizes to or away from a specific locale, for example a protein, a nucleic acid, carbohydrate or a small molecule (para. bridging pp. 6-7). ZHOU teaches that an advantage of their methods includes “the versatile surface modification approach described in this study enables rapid, modular attachment of biotinylated agents, thereby allowing for efficient labeling of nanoparticles with a host of cell-targeting and -penetrating agents.” [emphasis added] (p. 13, lines 24-27) (instant claim 5).
	ZHOU teaches that the term “therapeutically effective amount” refers to an amount of the therapeutic agent that, when incorporated into and/or onto particles produces some desired effect, for example, with disorders of the brain reducing tumor size (p. 8, lines 11-27) (instant claim 21).
	ZHOU teaches the polymeric nanocarriers include, but are not limited to poly(lactic acid) (PLA), poly(lactic-co-glycolic acid) (PLGA), poly(lactic acid)-polyethyleneglycol (PLA-PEG block copolymers, among others (p. 9, lines 19-25)(instant claims 4, ). ZHOU teaches the therapeutic and diagnostic agents include paclitaxel (p. 10, lines 8-11 and 16) (instant claims 13, 15, 17 & 21; elected species of therapeutic agent).
	ZHOU teaches the inclusion of additives including trehalose or other sugars or aggregation-reducing materials (p. 10, lines 4-7)(instant claim 12).
Ascertainment of the difference between
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach (1) the polymer is a hyperbranched polymer such as poly(lactic acid) hyperbranched polyglycerol copolymer (PLA-HPG); or (2) “wherein the surface hydroxyl groups of the hyperbranched polyglycerol polymeric shell are converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and O-substituted oximes”, or (3) the targeting moiety is pH low insertion peptide (pHLIP). Bao et al. and Gao et al. are relied on for teaching (1), Nagasaki et al. is relied on for teaching (2) and Andreev et al. is relied on for teaching (3).
	Bao et el. teaches “A novel nanoparticles-based brain drug delivery system made of hyperbranched polyglycerol-conjugated poly(lactide-co-glycolide) which was surface functionalized with transferrin antibody (OX26) was prepared. Hyperbranched polyglycerol-conjugated poly(lactide-co-glycolic acid) was synthesized, characterized and applied to prepared nanoparticles by means of double 
	Bao et al. teaches that “Here a novel brain targeting nanocarrier system was prepared by modification [of the] surface of NPs composed of HPG-conjugated PLGA (HPG-PLGA) with OX26 (OX26-HPG-PLGA). […] Endomorphins (EM) is an analgesic drug. Its main target is located in the CNS and the presence of BBB restricts its analgesic effect by peripheral administration [28]. In this paper, EM, chosen as a model drug, was encapsulated into the OX26-HPG-PLGA NPs. The analgesic effect was evaluated upon chronic constriction injury (CCI) rats.” (p. 1892, col. 1, last paragraph). BAO et al. teaches that: “The zeta potential (i.e. surface charge) value of the NPs is -27 ± 1.6 mV. The particle size is an important property that affects its endocytosis by the brain capillary cells and the favorable size distribution is generally controlled under 200 nm in diameter for NPs [28]. The size of the NPs we prepared is regarded as favorable to brain transport. What’s more, the membrane of the prepared NPs was much thicker than liposomes (3-5 nm), suggesting that the NPs may be electromechanically tough, have low permeability and good stability.” [emphasis added](p. 1898, col. 1, lines 15-21, col. 1, lines 1-3).
functional hydroxyl groups at every branch-end, is ready to be chemically modified. The end groups of HPG are not altogether located at the same distance from the core. Partial modification of HPG with apolar groups, for example, esterification, etherification, or transketalization, offers promising options for the preparation of amphiphilic core–shell structures, which can be used as a vehicle for controlled drug release.” (p. 1892, col. 1, lines ).
	Gao et al. teaches synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate (PLA-HPG) for protein delivery (see whole document). Gao et al. teaches that “The particle size and polydispersity index data are shown in Table. NPs had a size in the range of 66 to 182 nm with a good dispersity. The particle size decreases with decreasing molecular weight of the copolymers. This could probably be explained by the relative small volume of the hydrophobic segments.” (p. 143, §3.4.2, first paragraph). Gao et al. concludes that: “In this current study, a novel amphiphilic HPG-PLA copolymer was synthesized. NP’s fabricated from copolymer had non-toxic biocompatible and 
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes: “The conversion of acetyl end groups to aldehydes was carried out by an acid treatment using 0.1 mol L-1 hydrochloric acid.” And that “This functionalized micelle, in particular the one carrying terminal aldehyde groups  is expected to have a wide utility not only in biomedical applications (e.g. drug delivery, diagnosis, and surface modification through coupling of bioactive substances), but also for the construction of the supramolecular architecture.” (see whole document particularly the abstract).
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties (see whole document), and particularly that “Here, we demonstrate that PEG:dextran adhesion is tissue-specific, and can be readily adjusted through manipulation of material aldehyde content. Because adhesion is mediated through material crosslinking to local tissue amines, judicious modification of formulation aldehyde content is a logical approach to ensure sufficient adhesion strength for a given clinical scenario. However, biochemical variations among soft tissues in various states forces one to consider the aldehyde affinity of target tissue in compositional design. The need for careful titration of material composition is reiterated by the in vivo tissue response to PEG:dextran, as local inflammation and general tissue toxicity are also related to material aldehyde density. These concepts define a therapeutic window for optimal tissue–sealant interactions, bounded below by the need for adequate adhesion strength and above by the condition of biocompatibility.” (p. 33, col. 2, 3rd paragraph, lines 1-6)(instant claim 11: “adhesive groups selected from the group consisting of aldehydes […], in an amount sufficient to retain the nanoparticles within a region of a tissue to be treated”).
	The examiner notes that Artzi et al. is not expressly directed at nanoparticle drug delivery, however, they include Reference No. 3 (Vauthier et al. “Poly(alkylcyanoacrylates) as biodegradable materials for biomedical Applications,” 2003, ELSEVIER, Advanced Drug Delivery Reviews, Vol. 55, pp. 519-548, attached) that does includes nanoparticles for drug delivery (see, e.g., p. 526, §3.2; and p. 540, §3.5.2.2, “Bioadhesive nanoparticles”). Additionally, Artzi et al. specifically mentions in a later paper that “sustained and localized drug delivery” as an applicable art area (Edelman et al. “Aldehyde-Amine Chemistry Enables Tissue Adhesive Materials to Respond to Physiologic Variation and Pathologic States,” 2013; WILEY-VCH; Israel Journal of Chemistry, Vol. 53, Vols. 9‐10, pp. 748-755, attached).
	Andreev et al. teaches “a novel class of delivery vehicles based on pH-sensitive, moderately polar membrane peptides, which we call pH (Low) Insertion Peptides (pHLIPs), that target cells located in the acidic environment found in many diseased tissues, including tumors. Acidity targeting by pHLIPs is achieved as a result of helix formation and transmembrane insertion. In contrast to the earlier technologies based on cell-penetrating peptides, pHLIPs act as monomeric membrane-inserting peptides that translocate one terminus across a membrane into the cytoplasm, while the other terminus remains in the extracellular space, locating the peptide in the membrane lipid bilayer. Therefore pHLIP has a dual delivery capability: it can tether cargo molecules or nanoparticles to the surfaces of cells in diseased tissues and/or it can move a cell-impermeable cargo molecule across the membrane into the cytoplasm. The source of energy for moving polar molecules attached to pHLIP through the hydrophobic layer of a membrane bilayer is the membrane-associated folding of the polypeptide. A drop in pH leads to the protonation of negatively charged residues (Asp or Glu), which enhances peptide hydrophobicity, increasing the affinity of the peptide for the lipid bilayer and triggering peptide folding and subsequent membrane insertion. The process is accompanied by the release of energy that can be utilized to move cell-impermeable cargo across a membrane. That the mechanism is now understood, and that targeting of tumors in mice has been shown, suggest a number of future applications of the pHLIP technology in the diagnosis and treatment of disease.” (abstract). 

	Andreev et al. teaches that the specific mechanism of pHLIP including states I-III, where states I and II are soluble, and state III  includes insertion across a cell membrane of an  α-helix at low-pH (p. 345, col. 1, second paragraph). Andreev et al. teaches that “The pH-dependent interaction of pHLIP with membranes allows selectivity in the targeting of acidic disease tissue. As […] acidity and hypoxia are  considered as universal cancer biomarkers, and pHLIP is used as an acidity-targeting probe” (p. 345, col. 2, first full paragraph). 
	Andreev et al. teaches that “Our recent data indicate that pHLIP can deliver and tether various nanoparticles to the surface of cancer cells.” (p. 348, col. 1, lines 20-23).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Gao et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU  in view of Bao et al.; Gao et al.; Nagasaki et al.; Artzi et al. and Andreev et al. as applied to claims 1-5, 10-13, 15, 17-21, 23 and 24 above, and further in view of Fishman et al. (C.N. Wilson and S.J. Mustafa (eds.), Adenosine Receptors in Health and Disease, Handbook of Experimental Pharmacology 193: pp. 1-24 and 399-441).
	The examiner notes that, in the instant rejection, claims 6-9 are rejected as reading on pHLIP and adenosine targeting moieties.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Bao et al. teaches that a brain targeting nanocarrier system was prepared by modification [of the] surface of NPs composed of HPG-conjugated PLGA (HPG-
	Gao et al. teaches synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate (PLA-HPG) for protein delivery, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.
	Artzi et al. teaches aldehyde-amine chemistry for modulation of bioadhesive properties, as discussed above and incorporated herein by reference.
	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU is that ZHOU does not expressly teach the targeting moiety is an adenosine agonist such as adenosine.
	Fishman et al. teaches that: “Adenosine acts as a cytoprotective modulator in response to stress to an organ or tissue. Although short-lived in the circulation, it can activate four subtypes of G protein-coupled adenosine receptors (ARs): A1, A2A, A2B, 3.” (see whole document, particularly p. 1, lines 1-3). Fishman et al. further teaches that “The A1, A2A, A2B, and A3 G-protein-coupled cell surface adenosine receptors (ARs) are found to be upregulated in various tumor cells. Activation of the receptors by specific ligands, agonists or antagonists, modulates tumor growth via a range of signaling pathways. The A1AR was found to play a role in preventing the development of glioblastomas.” (p. 399, lines 1-5). And that “Interestingly, AR levels in various tumor cells are upregulated, a finding which may suggest that the specific AR may serve as a biological marker and as a target for specific ligands leading to cell growth inhibition.” (p. 402, lines 10-12).
	Fishman et al. teaches that “It has recently been reported that the deletion of functional ARs, specifically A1AR, results in an increase in brain tumor growth, specifically glioblastoma tumor growth (Synowitz et al. 2006). This implies that adenosine acting via A1AR impairs glioblastoma growth. In the context of glioblastoma, A1ARs are prominently expressed by the tumor cells and those microglial cells associated with the glioblastoma tumor cells.” (p. 403, lines 13-18).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of CNS diseases by convection enhance delivery of tissue targeted targeting and inhibition of glioblastoma.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Gao et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over  ZHOU  in view of Bao et al.; Gao et al.; Nagasaki et al.; Artzi et al. and Andreev et al. as applied to claims 1-5, 10-13, 15, 17-21, 23 and 24 above, and further in view of  Romberg et al. (“Sheddable Coatings for Long-Circulating Nanoparticles,” 2007, SPRINGER; Pharmaceutical Research, Vol. 25, No. 1, pp. 55-71) and Liu et al. (“pH-Sensitive nano-systems for drug delivery in cancer therapy,” 2014, ELSEVIER; Biotechnology Advances, Vol. 32, pp. 693-710).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            ZHOU teaches highly penetrative nanocarriers for treatment of CNS diseases, as discussed above and incorporated herein by reference.
	Bao et al. teaches that a brain targeting nanocarrier system was prepared by modification [of the] surface of NPs composed of HPG-conjugated PLGA (HPG-PLGA) with OX26 (OX26-HPG-PLGA), as discussed above and incorporated herein by reference.
	Gao et al. teaches synthesis and physicochemical characterization of a novel amphiphilic polylactic acid-hyperbranched polyglycerol conjugate (PLA-HPG) for protein delivery, as discussed above and incorporated herein by reference.
	Nagasaki et al. teaches PLA-PEG micelles with surface groups converted to aldehydes, as discussed above and incorporated herein by reference.

	Andreev et al. teaches pHLIP targeting ligands for targeted delivery of nanoparticles to acidic environments such as tumor tissue, as discussed above and incorporated herein by reference. Andreev et al. further teaches that “Any of these residues or both could be placed at the N- or C-terminus of the peptide for the purpose of cargo conjugation to pHLIP (NHS and maleimide click chemistry is developed very well and widely used for conjugation purposes).” (p. 349, col. 2, lines 1-4).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of ZHOU, Deng et al. and Andreev et al. is that ZHOU, Bao et al., Gao et al. and Andreev et al. do not expressly teach the inclusion of sheddable polyethylene glycol (PEG) to its surface (instant claim 25).
	Romberg et al. teaches long circulating nanoparticles with a sheddable PEG coating layer (see whole document). Romberg et al. teaches that “Nanoparticles, such as liposomes, polymeric micelles, lipoplexes and polyplexes have been extensively studied as targeted drug carrier systems over the past three decades. A wide variety of active agents can be incorporated into or complexed with these 
	Romberg et al. further teaches Shedding Approaches include shedding by cleavage of a linkage between the stabilizing polymer and its anchor such as low pH-induced shedding such as with a vinyl ether linkage where “Upon protonation of the vinyl ether β-carbon of this functional group, the double bond is cleaved releasing an alcohol and an aldehyde.” (p. 58, col. 1; p. 59, col. 2, last paragraph, lines 5-7).
	Liu et al. teaches pH-Sensitive nano-systems for drug delivery in cancer therapy (see whole document) including that “For effective delivery of anticancer drugs, pH-sensitive nanosystems are expected to store and stabilize the drug at physiological pH, rapidly release the drug when the pH trigger point is reached, and ensure that the intracellular drug concentration reaches the therapeutic dose. In order to achieve such goals, several pH-responsive drug release approaches/strategies have been investigated.” (p. 694, §2, first paragraph). And that one approach is to These acid-labile chemical bonds are stable at neutral pH but are degraded or hydrolyzed in acidic media. This unique property makes them promising candidates for the preparation of pH-sensitive DDSs. The acid-labile linkers most commonly used in previous studies are acetal, orthoester, hydrazone, imine, and cis-aconyl bonds. Their chemical structures and degradation products are illustrated in Table 1. The acetal linker is a group with two single-bonded oxygen atoms attached to the same carbon atom ([…]). In acidic conditions, the oxygen in the acetal group is protonated and activates the neighboring carbon, which facilitates the attack of water and finally results in the cleavage of the acetal linker to form an aldehyde and alcohol.” (p. 695, col. 1, second paragraph). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because ZHOU teaches convection enhanced delivery of targeted nanoparticles to CNS disease tissue such as brain cancer, Gao et al. teaches production of PLA-HPG nanoparticles, and modification of the PLA-HPG nanoparticles to include pHLIP would have required no more than an ordinary level of skill in the art pertaining to nanoparticle production and tumor targeting. Therefore, the invention as a whole would have been prima facie obvious to one of 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
	Applicants arguments have been fully considered are not convincing because (1) they rely on an allegation of unexpected results that is not sufficiently established as actually unexpected (MPEP 716.02), and even if the results were considered unexpected (2) the claims are significantly broader, particularly with respect to the method of administration, than the results shown (MPEP 716.02(d)).
	With respect to the allegation of unexpected results, arguing that “Only the bioadhesive hyperbranched polyglycerol particles stayed in the tumors, releasing drug. This provides a means for treatment whereby more drug can be delivered over a longer period of time, with significantly lower systemic side effect, thereby increasing the therapeutic efficacy.” (p. 15, last paragraph).
	In response the examiner argues that one of ordinary skill in the art would have clearly recognized that aldehyde groups are chemically reactive with biological 
	Applicants further argue that “However, it was not known that it was possible to have very small NPs, particles small enough to penetrate into tissue, and that could achieve a sufficient density of aldehyde groups to retain the NPs in the tissue.” And “It was certainly not known that one would observe cellular trophism, with preferential uptake by the cells forming the tumors, and not the normal tissue.” (p. 16 last paragraph through p. 17, line 2).
	In response the examiner argues that one of ordinary skill in the art would have reasonably recognized that nanoparticles with surfaces converted to aldehydes have been previously produced (Nagasaki et al. & Liu et al., as relied on for rejection above), and it was recognized that aldehydes are tissue-reactive by aldehyde-amine chemistry where amines are abundant in cellular tissues. Furthermore, newly cited Artzi et al. (2009) clearly teaches “The need for careful titration of material composition is reiterated by the in vivo tissue response to PEG:dextran, as local inflammation and general tissue toxicity are also related to material aldehyde density. These concepts define a therapeutic window for optimal tissue–sealant interactions, bounded below by the need for adequate adhesion strength and above rd paragraph). And Artzi et al. (2013) expressly teaches that the same aldehyde amine chemistry is applicable to “sustained and localized drug delivery” (p. 748, col. 1, line 10).
	The instant claims are directed to “A method of delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof , the method comprising administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent […].” The claimed methods broadly encompass administering to a tissue culture in a dish, to topical administration to a patient, as well as convection enhanced delivery to the brain of a patient (instant claim 18).
	For example, the U.S. Provisional Application No. 61/991,025 discloses that: “Other disease-causing cells include those isolated from surgically excised specimens from solid tumors, such as lung, colon, brain, kidney or skin cancers. These cells can be manipulated extracorporeally in analogous fashion to blood leukocytes, after they are brought into suspension or propagated in tissue culture. Alternatively, in some instances, it has been shown that the circulating blood of patients with solid tumors can contain malignant cells that have broken off from the tumors and entered the circulation. These circulating tumor cells can provide an easily accessible source of cancer cells which may be rendered apoptotic and presented to the antigen presenting cells” [emphasis added](paragraph bridging pp. Topical formulations can provide systemic effect via adsorption into the blood stream of the individual.” [emphasis added](p. 6, lines 18-22). Thus the claimed method(s) are not limited to treating an actual patient, or administration to a tumor tissue. Regarding the compositions administered, the claims are not seen as commensurate with Applicants arguments as the claims are open-ended with respect to the compositions and not limited to the compositions of the Examples. 
	With respect to the adhesive groups the examiner is focusing the instant examination on aldehydes and once this subject matter is found allowable (or deleted from the claims) then examination will shift to amines, oximes and/or o-substitute oximes. And while Applicants are correct that “The examiner has not presented any factual basis to show that amines, oximes, and o-substituted oximes would not function as adhesive groups.” The different chemical structures of aldehydes, amines, oximes and o-substituted oximes suggests to a chemist that they would not have been expected to function the same as a tissue adhesive in a tissue environment because a chemist understands that there is a structure-function relationship between the adhesive (e.g. PLA-CHO NPs) and the substrate (e.g. tumor tissue) that results .
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CONTAG (US 2009/0312402; published December, 2009) is cited as teaching targeted drug delivery nanoparticles including sheddable PEG (see whole document, particularly claim 11 and paragraph [0087]). Iha et al. (“Applications of Orthogonal ‘Click’ Chemistries in the Synthesis of Functional Soft Materials,” 2009, ACS; Chemical Reviews, Vol. 109, pp. 5620-5686) is cited as teaching chemistry pertaining to surface modification of nanoparticles (see, §§1, 3.1.2, 3.2.3, 4.1.2, 4.2.2); Feldborg et al. (“Quantitative Evaluation of Bioorthogonal Chemistries for Surface Functionalization of Nanoparticles,” 2012, ACS; Bioconjugate Chemistry, Vol. 23, pp. 2444-2450) is cited as teaching copper-free click chemistry for surface functionalization of liposomes including “a highly efficient and chemoselective liposome functionalization method based on oxime bond formation between a hydroxylamine and an aldehyde-modified lipid component.” (abstract, lines 1-2)(see whole document).
	Claims 1-13, 15, 17-21 and 23-27 are pending and have been examined on the merits. Claims 1-13 , 15, 17-21 and 23-27 are rejected under 35 U.S.C. 112(a)(New Matter); claims 5-10 and 24-27 rejected under 35 U.S.C. 112(b); claim 17 is rejected 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GBM is Glioblastoma multiforme, a species of gliomas and brain cancer.
        2 GBM is Glioblastoma multiforme, a species of gliomas and brain cancer.